Exhibit 10.2

 

STOCKHOLDER AGREEMENT

 

THIS STOCKHOLDER AGREEMENT (the “Agreement”) is entered into as of May 21, 2004,
by and among Forest Oil Corporation, a New York corporation (together with its
successors, “Parent”), TWOCO Acquisition Corp., a Delaware corporation and a
wholly owned subsidiary of Parent (“Merger Subsidiary”), and the stockholder
listed on Schedule I hereto (the “Stockholder”) of The Wiser Oil Company, a
Delaware corporation (the “Company”).

 

RECITALS

 

Parent, Merger Subsidiary and the Company are entering into an Agreement and
Plan of Merger of even date herewith (the “Merger Agreement”) which provides,
among other things, that Merger Subsidiary will make a cash tender offer (the
“Offer”) for all of the issued and outstanding shares of Company Common Stock
(as defined below) and, following the consummation of the Offer, will merge with
and into the Company (the “Merger”), in each case upon the terms and subject to
the conditions set forth in the Merger Agreement.

 

The Stockholder is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of such number of securities of the Company as indicated on the
Schedule I to this Agreement; and

 

In order to induce Parent and Merger Subsidiary to enter into the Merger
Agreement, the Stockholder is entering into this Agreement.

 

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

 

Section 1.                                          Certain Definitions.

 

For purposes of this Agreement:

 

(a)                                  “Company Common Stock” shall mean the
common stock, par value $0.01 per share, of the Company.

 

(b)                                 “Company Warrants” shall mean warrants to
purchase 741,716 shares of Company Common Stock at an exercise price of $4.25
per share.

 

(c)                                  “Expiration Date” shall mean the earliest
of:

 

(i)                                     the date upon which the Merger Agreement
is validly terminated pursuant to Section 8.01 thereof;

 

(ii)                                  the date on which the Parent or Merger
Subsidiary shall have purchased and paid for all of the Subject Securities;

 

(iii)                               the date upon which the Merger becomes
effective;

 

--------------------------------------------------------------------------------


 

(iv)                              the date upon which the Merger Agreement is
amended to reduce the Offer Price or in any other manner adverse in any material
respect to the Stockholder; and

 

(v)                                 the End Date.

 

(d)                                 The Stockholder shall be deemed to “Own” or
to have acquired “Ownership” of a security if the Stockholder is the record
and/or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
such security.

 

(e)                                  “Person” shall mean any individual,
corporation, limited liability company, partnership, trust or other entity, or
governmental authority.

 

(f)                                    “Subject Securities” shall mean: (i) all
securities of the Company (including all shares of Company Common Stock and all
options and other rights to acquire shares of Company Common Stock including
Company Warrants) Owned by the Stockholder as of the date of this Agreement; and
(ii) all additional securities of the Company (including all additional shares
of Company Common Stock and all additional options and other rights to acquire
shares of Company Common Stock) of which the Stockholder acquires Ownership
during the period from the date of this Agreement through the Expiration Date.

 

(g)                                 A Person shall be deemed to have a effected
a “Transfer” of a security if such Person directly or indirectly: (i) sells,
pledges, encumbers, grants an option with respect to, transfers, distributes or
disposes of such security or any interest in such security; (ii) enters into an
agreement or commitment contemplating the possible sale of, pledge of,
encumbrance of, grant of an option with respect to, transfer of or disposition
of such security or any interest therein; (iii) grants any proxy,
power-of-attorney or other authorization or consent with respects to any such
security or any interest therein; (iv) deposits any such security or any
interest therein into a voting trust, or enters into a voting agreement or
arrangement with respect to any such security or any interest therein; or (v)
takes any other action that would in any way materially restrict, limit or
interfere with the performance of the Stockholder’s obligations hereunder or the
transactions contemplated hereby.

 

(h)                                 Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement.

 

Section 2.                                          Transfer of Subject
Securities.

 

(a)                                  Transferee of Subject Securities to be
Bound by this Agreement. The Stockholder agrees that, except as may be provided
herein, during the period from the date of this Agreement through the Expiration
Date, the Stockholder shall not cause or permit any Transfer of any of the
Subject Securities to be effected; provided, that nothing in this Agreement
shall prohibit the Stockholder from Transferring Subject Securities  to Merger
Subsidiary pursuant to Section 3 hereof.  Parent and Merger Subsidiary
acknowledge and agree that the Stockholder and Wiser Investors, L.P. (“WILP”)
have in connection with a loan previously pledged Subject Securities to
Management Resources

 

2

--------------------------------------------------------------------------------


 

Group, LLC (“MRG”) pursuant to a pledge agreement previously entered into by
such parties and that the existence of such voting and pledge agreements and the
continuing compliance by the parties thereto with such agreements shall not be
deemed a Transfer in contravention of this Section 2(a); provided, however, that
notwithstanding the foregoing no Transfer shall be permitted under such
agreements if such Transfer would adversely affect the right and power of the
Stockholder to tender the Subject Securities in the Offer or otherwise comply
with its obligations under this Agreement unless the transferee in any such
Transfer shall (i) execute a counterpart of this Agreement and (ii) agree to
hold such Subject Securities subject to all of the terms and provisions of this
Agreement and be treated as a Stockholder hereunder.  If Section 3(c) applies,
the Stockholder agrees that during the period from the Expiration Date through
the date the provisions of Section 3(c) terminate pursuant to Section 9(m), the
Stockholder shall not cause or permit any Transfer of any of the Subject
Securities to be effected unless the Person to whom such Subject Securities are
Transferred shall have:  (i) executed a counterpart of this Agreement and (ii)
agreed to hold such Subject Securities subject to the terms and provisions of
Section 3(c) hereof and be treated as a Stockholder thereunder.

 

(b)                                 No Transfer of Voting Rights. The
Stockholder shall ensure that, except for the Stockholders Agreement dated May
26, 2000 among the Company, the Stockholder and certain other stockholders of
the Company (the “Stockholders Agreement”), during the period from the date of
this Agreement through the Expiration Date: (a) none of the Subject Securities
Owned by the Stockholder is deposited into a voting trust; and (b) no proxy is
granted, and no voting agreement or similar agreement is entered into, with
respect to any of the Subject Securities Owned by the Stockholder.

 

Section 3.                                          Tender of Subject
Securities.

 

The Stockholder agrees:

 

(a)                                  to tender the Company Common Stock Owned by
the Stockholder into the Offer promptly, and in any event no later than the
tenth Business Day following the commencement of the Offer, or, if any
Stockholder has not received the Offer Documents by such time, within five
Business Days following receipt of such documents but in any event prior to the
date of expiration of such Offer, in each case, free and clear of any liens,
claims, options, rights of first refusal, co-sale rights, charges or other
encumbrances (collectively, “Liens”) other than the Lien of MRG which shall be
released upon payment by Parent or Merger Subsidiary of a portion of the Offer
Price to be identified by Stockholder and confirmed by MRG in Stockholder’s
letter of transmittal accompanying tendered Subject Securities (it being agreed
that the Stockholder will cause such Lien upon payment for the Subject
Securities to be released) and (ii) not to withdraw any Company Common Stock so
tendered so long as there is no decrease in the Offer Price and the Offer Price
is payable in cash.  The Stockholder shall have no obligations or liabilities to
Parent or Merger Subsidiary under this Section 3(a) at any time after the
Expiration Date. If the Stockholder acquires additional Subject Securities after
the date hereof, the Stockholder shall tender (or cause the record holder to
tender) such Subject Securities on or before the tenth Business Day following
the commencement of the Offer, or, if later, on or before the fifth Business Day
after such acquisition but in any event prior to the date of expiration of such
Offer. The Stockholder acknowledges and agrees

 

3

--------------------------------------------------------------------------------


 

that the obligation of Merger Subsidiary to accept for payment and pay for any
Subject Securities in the Offer is subject to the terms and conditions of the
Offer (as described in the Merger Agreement). Parent and Merger Subsidiary
acknowledge that the Stockholder’s obligation to sell any Subject Securities to
Merger Subsidiary and the release of the Lien of MRG is expressly conditioned
upon Merger Subsidiary’s acceptance and payment for the Subject Securities in
the Offer pursuant to the terms of the Offer as the same may be amended from
time to time, consistent with the terms of this Agreement and the Merger
Agreement;

 

(b)                                 to permit Parent, Merger Subsidiary and the
Company to publish and disclose in the Offer Documents and Schedule 14D-9 and,
if approval of the stockholders of the Company is required under applicable law,
the Proxy Statement (including all documents and schedules filed with the SEC)
and any similar filing required by applicable law in connection with the
transactions contemplated by the Offer and Merger Agreement, the Stockholder’s
identity and ownership of the Subject Securities and the nature of the
Stockholder’s commitments, arrangements and understandings under this Agreement;

 

(c)                                  in the event (i) the Merger Agreement is
terminated pursuant to Sections 8.01(e), 8.01(f) or 8.01(h) of the Merger
Agreement (in the case of 8.01(h), only if the Minimum Condition had not been
satisfied and an Acquisition Proposal existed or had been previously announced
prior to the termination of the Merger Agreement), and (ii) within nine months
following such termination the Stockholder (A) receives consideration in respect
of some or all of the Subject Securities in connection with the consummation of
an Acquisition Proposal or (B) makes a bona fide sale of some or all of its
Subject Securities to a third party, to pay Parent an amount in immediately
available funds by wire transfer to a bank account designated by Parent equal to
30.78% multiplied by the difference between (i) the aggregate fair value of the
consideration received by the Stockholder pursuant to such Acquisition Proposal
or third party sale, as applicable, and (ii) the aggregate cash consideration
that would have been received by the Stockholder pursuant to the Offer based on
the initial Offer Price of $10.60 per share with respect to the Subject
Securities sold in connection with such Acquisition Proposal or third party
sale, as applicable (or in the case of Subject Securities other than Company
Common Stock, the amount of cash consideration that would have been received had
such Subject Securities been exercised for Company Common Stock prior to the
expiration of the Offer net of the applicable exercise price).  Such payment to
Parent shall be made as follows: (i) if the consideration paid to the
Stockholder is cash, immediately following the consummation of such Acquisition
Proposal or third party sale or (ii) if the consideration paid to the
Stockholder consists of marketable securities, within ten Business Days
following consummation of such Acquisition Proposal or third party sale.  In the
event the consideration received by the Stockholder in respect of an Acquisition
Proposal or third party sale, as applicable, consists of marketable securities,
the fair value of such securities shall be determined based on the closing
market price of such securities on the principal securities exchange or other
trading market for such securities on the Business Day immediately preceding the
closing date of such Acquisition Proposal or third party sale.  In the event the
consideration received by the Stockholder in respect of an Acquisition Proposal
or third party sale, as applicable, consists of non-marketable securities or
other property, the fair value of such consideration shall be determined by a

 

4

--------------------------------------------------------------------------------


 

nationally recognized investment banking firm selected by Stockholder that has
not provided services to Stockholder or its affiliates during the prior five
years and is reasonably acceptable to Parent as soon as possible after the
closing of such Acquisition Proposal, and the fair value determination of such
firm shall be binding upon the parties.  In the event the consideration received
by the Stockholder consists of any non-marketable securities or other property,
the Stockholder shall pay Parent its good faith estimate (the “Estimated
Payment”) of the amount owed pursuant to this Section 3(c) in respect of such
consideration within ten Business Days following consummation of the Acquisition
Proposal or third party sale, as applicable.  Following the determination of the
fair value of any non-marketable securities or other property (as described
above), the Stockholder or Parent shall promptly pay the other party in
immediately available funds by wire transfer to a bank account designated by the
payee party an amount equal to the difference between the Estimated Payment and
finally determined amount owing to Parent under Section 3(c) (with Parent
receiving payment to the extent such amount exceeds the Estimated Payment and
the Stockholder receiving payment to the extent the Estimated Payment exceeds
such amount).  In addition, if Stockholder makes a bona fide sale of some or all
of its Subject Securities to a third party at a time when the Company is then a
party to an agreement that provides for an Acquisition Proposal (which agreement
has not then been terminated pursuant to its terms), then if such Acquisition
Proposal is consummated (or if that Acquisition Proposal is not consummated
because another Acquisition Proposal supplants that Acquisition Proposal because
the Company determines such Acquisition Proposal is superior, then if such
subsequent Acquisition Proposal is consummated) within nine months following the
termination of the Merger Agreement, Stockholder shall pay to Parent within ten
Business Days of the consummation of such Acquisition Proposal the Top-up
Amount.  The Top-up Amount shall be equal to 30.78% multiplied by the difference
between (i) the aggregate fair value of the consideration that would have been
received by the Stockholder pursuant to such Acquisition Proposal in respect of
the Subject Securities that were sold in such bona fide sale to a third party
and (ii) the aggregate fair value of the consideration received by such
Stockholder in connection with such bona fide sale.  For the avoidance of doubt,
Parent and Merger Subsidiary acknowledge and agree that because of the
undertaking by Stockholder in this Section 3(c) to disgorge a portion of the
improved price of such Acquisition Proposal or Superior Proposal over the Offer
Price (i) on and after the termination of the Merger Agreement (or the
Expiration Date, if earlier) the Stockholder may take any actions necessary to
consummate an Acquisition Proposal or Superior Proposal in lieu of the Offer,
including, without limitation, withdrawing its shares from the Offer and voting
in favor of such other Acquisition Proposal or Superior Proposal and (ii) prior
to the termination of the Merger Agreement (or the Expiration Date, if earlier)
the Stockholder may take any action except those prohibited by this Agreement,
including the prohibitions referred to in Section 5 of this Agreement, and any
of the Stockholder’s designees or affiliates who is a director or officer of the
Company may expressly take such actions as are contemplated by the last two
sentences of section 5 in connection with an Acquisition Proposal or Superior
Proposal; and

 

(d)                                 that it will not enter into an agreement,
arrangement or understanding (whether written or oral) with WILP or Dimeling
Schreiber and Park Reorganization Fund II, L.P. or their direct or indirect

 

5

--------------------------------------------------------------------------------


 

owners (and will not permit its direct or indirect owners to enter into any such
agreements, arrangements or understandings) that affects or otherwise modifies
the sharing agreement contemplated by Section 3(c) hereof or any other
provisions of this Agreement in a manner adverse to Parent or Merger Subsidiary
without the prior written consent of Parent.

 

Section 4.                                          Voting of Subject
Securities.

 

(a)                                  Stockholder Agreement.  The Stockholder
agrees that, during the period from the date of this Agreement until the
Expiration Date:

 

(i)                                     at any meeting of stockholders of the
Company, however called, and at every adjournment or postponement thereof, the
Stockholder shall (A) appear at the meeting, or otherwise cause all shares of
Company Common Stock Owned by the Stockholder to be counted as present thereat
for purposes of establishing a quorum, (B) vote or cause all shares of Company
Common Stock Owned by the Stockholder to be voted in favor of the approval and
adoption of the Merger Agreement and the approval of the Merger and (C) vote or
cause all shares of Company Common Stock Owned by the Stockholder to be voted,
against (1) any Acquisition Proposal (other than one by Parent or Merger
Subsidiary) and (2) any amendment of the Company’s Certificate of Incorporation
or Bylaws or other proposal, action or transaction involving the Company or any
of its subsidiaries or any of its stockholders, which amendment or other
proposal, action or transaction could reasonably be expected to prevent or
materially impede or delay the consummation of the Offer, the Merger or the
other transactions contemplated by the Merger Agreement or this Agreement or to
deprive Parent or Merger Subsidiary of any material portion of the benefits
anticipated by Parent or Merger Subsidiary to be received from the consummation
of the Offer, the Merger or the other transactions contemplated by the Merger
Agreement or this Agreement, or change in any manner the voting rights of
Company Common Stock presented to the stockholders of the Company or in respect
of which vote or consent of the stockholders is requested or sought, unless such
transaction has been approved in advance by Parent or Merger Subsidiary; and

 

(ii)                                  in the event written consents are
solicited or otherwise sought from stockholders of the Company with respect to
the approval or adoption of the Merger Agreement or with respect to the approval
of the Merger, the Stockholder shall cause to be validly executed, with respect
to all shares of Company Common Stock Owned by the Stockholder as of the record
date fixed for the consent to the proposed action, a written consent or written
consents to such proposed action.

 

(b)                                 No Exercise Requirement; Merger Agreement
Treatment. Nothing in this Agreement shall obligate the Stockholder to exercise
or convert any options or other rights to acquire shares of Company Common Stock
that are Owned by the Stockholder.  The Stockholder shall not exercise any
Company Warrants prior to the expiration of the Offer unless the Stockholder
promptly tenders the Company Common Stock received and does not withdraw such
Company Common Stock from the Offer; it being expressly understood that this
obligation shall cease immediately upon the Expiration Date.  The

 

6

--------------------------------------------------------------------------------


 

Stockholder shall not exercise any Company Warrants after the expiration of the
Offer and prior to the Expiration Date if such exercise would cause Merger
Subsidiary to own fewer than a majority of the outstanding shares of Company
Common Stock (determined on a fully diluted basis excluding Company Warrants
that are not then proposed to be exercised).  The Stockholder hereby consents to
the conversion of the Company Warrants in connection with the Merger as provided
in Section 3.08(c) of the Merger Agreement.

 

Section 5.                                          No Solicitation.

 

During the period from the date of this Stockholder Agreement through the
Expiration Date, the Stockholder shall not, nor shall the Stockholder authorize
or permit any representative of the Stockholder to, directly or indirectly take
any action prohibited by Section 6.03 of the Merger Agreement.  Nothing
contained in this Section 5 shall prevent any person affiliated with the
Stockholder who is a director or officer of the Company or designated by the
Stockholder as a director of officer of the Company, when acting in his capacity
as a director or officer of the Company, from exercising his fiduciary duties as
a director or officer of the Company including, without limitation, taking any
actions permitted under Section 6.03 of the Merger Agreement.  In addition,
nothing in this Agreement shall (or require the Stockholder to attempt to) limit
or restrict any designee or affiliate of the Stockholder who is a director or
officer of the Company from acting in such capacity or voting in such person’s
sole discretion on any matter (it being understood that this Agreement shall
apply to the Stockholder solely in the Stockholder’s capacity as a stockholder
of the Company).  The Stockholder shall have no liability to Parent, Merger
Subsidiary or any of their respective affiliates under this Agreement as a
result of any action or inaction by any designee or affiliate of Stockholder who
is a director or officer of the Company, in either case serving on the Company’s
board of directors or as an officer of the Company and acting in such person’s
capacity as a director, officer or fiduciary of the Company.

 

Section 6.                                          Representations and
Warranties of Stockholders.

 

The Stockholder hereby represents and warrants to Parent and Merger Subsidiary
as follows:

 

(a)                                  Due Organization; Qualification. The
Stockholder, if a corporation, limited liability company, limited partnership or
other entity, has been duly incorporated, organized or formed and is validly
existing and in good standing under the laws of the State of its incorporation,
formation or organization.  The Stockholder is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary, except where the failure to so qualify or be licensed
would not have a material adverse effect on the Stockholder.

 

(b)                                 Power; Due Authorization; Binding Agreement.
The Stockholder has full legal capacity, power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Stockholder and constitutes a legal, valid and
binding agreement of the Stockholder, enforceable against the Stockholder in
accordance with its terms, except as that enforceability may be subject to the
effect of any applicable bankruptcy, reorganization, insolvency, moratorium or

 

7

--------------------------------------------------------------------------------


 

other similar laws affecting or relating to the enforcement of creditors’ rights
generally and to general principles of equity.  The Stockholder, if a
corporation, limited liability company, limited partnership or other entity, has
on the date hereof provided Parent a legal opinion or other evidence reasonably
satisfactory to Parent that this Agreement has been duly authorized, executed
and delivered by the Stockholder.

 

(c)                                  No Conflicts or Consents.

 

(i)                                     The execution and delivery of this
Agreement by the Stockholder does not, and the performance of this Agreement by
the Stockholder will not: (A) conflict with or violate any certificate of
incorporation or bylaws or equivalent organizational documents of the
Stockholder, (B) subject to the consent of the Company (which consent of the
Company has been obtained), conflict with or violate any law, rule, regulation,
order, decree or judgment applicable to the Stockholder or by which the
Stockholder or any of the Stockholder’s properties or assets is or may be bound
or affected; or (C) result in or constitute (with or without notice or lapse of
time) any breach of or default under, or give to any other Person (with or
without notice or lapse of time) any right of termination, amendment,
acceleration or cancellation of, or result (with or without notice or lapse of
time) in the creation of any Lien on any of the Subject Securities pursuant to,
any contract to which the Stockholder is a party or by which the Stockholder or
any of the Stockholder’s affiliates or properties is or may be bound or affected
except that the consent of the Company (which consent of the Company has been
obtained), are required for any Transfer, including the execution of this
Agreement.

 

(ii)                                  Except for the consent of the Company and
(which consent of the Company has been obtained) the execution and delivery of
this Agreement by the Stockholder do not, and the performance of this Agreement
by the Stockholder will not, require any consent or approval of any other
Person.

 

(d)                                 Title to Securities. As of the date of this
Agreement: (a) except for the Lien in favor of MRG and the Stockholders
Agreement, the Stockholder holds of record free and clear of any Liens the
number of outstanding shares of Company Common Stock set forth under the heading
“Company Common Stock Owned” on Schedule I hereto; (b) the Stockholder holds
(free and clear of any Liens) the Company Warrants set forth under the heading
“Company Warrants” on Schedule I hereto; and (c) the Stockholder does not
directly or indirectly Own any shares of capital stock or other securities of
the Company, or any option, warrant or other right to acquire (by purchase,
conversion or otherwise) any shares of capital stock or other securities of the
Company other than the Company Warrants.

 

(e)                                  Absence of Litigation. As of the date
hereof, there is no litigation, suit, claim, action, proceeding or investigation
pending, or to the knowledge of the Stockholder, threatened against the
Stockholder, or any property or asset of the Stockholder, before any
Governmental Authority that seeks to delay or prevent the consummation of the
transactions contemplated by this Agreement.

 

8

--------------------------------------------------------------------------------


 

(f)                                    Accuracy of Representations. The
representations and warranties contained in this Agreement are true and correct
as of the date of this Agreement and will be true and correct in all material
respects at all times until the Expiration Date.

 

Section 7.                                          Representations and
Warranties of Parent and the Merger Subsidiary.

 

Each of Parent and the Merger Subsidiary hereby represents and warrants to the
Stockholder as follows:

 

(a)                                  Due Organization, etc. Each of Parent and
the Merger Subsidiary has been duly incorporated and is validly existing and in
good standing under the laws of the State of its incorporation. Each of Parent
and Merger Subsidiary has all necessary corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement by Parent and
the Merger Subsidiary have been duly authorized by all necessary action on the
part of Parent and the Merger Subsidiary.

 

(b)                                 No Conflict.

 

(i)                                     The execution and delivery of this
Agreement by Parent and Merger Subsidiary does not, and the performance of this
Agreement by Parent and Merger Subsidiary will not: (A) conflict with or violate
any certificate of incorporation or bylaws of Parent or Merger Subsidiary, (B)
conflict with or violate any law, rule, regulation, order, decree or judgment
applicable to Parent or Merger Subsidiary or by which Parent or Merger
Subsidiary or any of their properties or assets are or may be bound or affected;
or (C) result in or constitute (with or without notice or lapse of time) any
breach of or default under, or give to any other Person (with or without notice
or lapse of time) any right of termination, amendment, acceleration or
cancellation of, or result (with or without notice or lapse of time) in the
creation of any Lien on any of the assets of Parent or Merger Subsidiary
pursuant to, any contract to which Parent or Merger Subsidiary is a party or by
which Parent or Merger Subsidiary or any of their affiliates or properties is or
may be bound or affected.

 

(ii)                                  The execution and delivery of the Merger
Agreement by Parent and Merger Subsidiary do not, and the performance of the
Merger Agreement by Parent and Merger Subsidiary will not: (A) conflict with or
violate any certificate of incorporation or bylaws of Parent or Merger
Subsidiary, (B) conflict with or violate any law, rule, regulation, order,
decree or judgment applicable to Parent or Merger Subsidiary or by which Parent
or Merger Subsidiary or any of their properties or assets are or may be bound or
affected; or (C) result in or constitute (with or without notice or lapse of
time) any breach of or default under, or give to any other Person (with or
without notice or lapse of time) any right of termination, amendment,
acceleration or cancellation of, or result (with or without notice or lapse of
time) in the creation of any Lien on any of the assets of Parent or Merger
Subsidiary pursuant to, any contract to which Parent or Merger Subsidiary is a

 

9

--------------------------------------------------------------------------------


 

party or by which Parent or Merger Subsidiary or any of their affiliates or
properties is or may be bound or affected, except in the case of matters
described in clauses (B) and (C) that, individually or in the aggregate, would
not have a Parent Material Adverse Effect.

 

(iii)                               The execution and delivery of this Agreement
by Parent or Merger Subsidiary do not, and the performance of this Agreement by
Parent or Merger Subsidiary will not, require any consent or approval of any
other Person except as specifically set forth in the Merger Agreement.

 

(iv)                              The execution and delivery of the Merger
Agreement by Parent or Merger Subsidiary do not, and the performance of the
Merger Agreement by Parent or Merger Subsidiary will not, require any consent or
approval of any other Person except as specifically set forth in the Merger
Agreement or except where the failure to obtain such consents or approvals would
not, individually or in the aggregate, have a Parent Material Adverse Effect.

 

(c)                                  Reliance by the Stockholder. Each of Parent
and Merger Subsidiary understands and acknowledges that the Stockholder is
entering into this Agreement in reliance upon the execution and delivery of the
Merger Agreement by Parent and Merger Subsidiary.

 

Section 8.                                          Further Assurances.

 

From time to time the Stockholder, Parent and Merger Subsidiary shall execute
and deliver, or cause to be executed and delivered, such additional transfers,
assignments, endorsements, proxies, consents and other instruments, and shall
take such further actions, as the other parties hereto may reasonably request
for the purpose of carrying out and furthering the intent of this Agreement.

 

Section 9.                                          Miscellaneous.

 

(a)                                  Specific Performance. The Stockholder
agrees that in the event of any breach or threatened breach by the Stockholder
of any covenant, obligation or other provision contained in this Agreement,
Parent and Merger Subsidiary shall be entitled (in addition to any other remedy
that may be available to Parent or Merger Subsidiary) to: (a) a decree or order
of specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision; and (b) an injunction restraining
such breach or threatened breach.

 

(b)                                 Notices. Any notice or other communication
required or permitted to be delivered to Parent, Merger Subsidiary or the
Stockholder under this Agreement shall be in writing and shall be deemed
properly delivered, given and received when delivered to the address or
facsimile telephone number set forth beneath the name of such party below (or to
such other address or facsimile telephone number as such party shall have
specified in a written notice given to the other party):

 

10

--------------------------------------------------------------------------------


 

If to Parent or Merger Subsidiary, to:

 

Forest Oil Corporation

1600 Broadway

Suite 2200

Denver, Colorado  80202

Attention:   General Counsel

Telephone: (303) 812-1400

Facsimile:  (303) 812-1510

 

If to the Stockholder: to the address set forth on the signature page hereto.

 

(c)                                  Severability. If any provision of this
Agreement or any part of any such provision is held under any circumstances to
be invalid or unenforceable in any jurisdiction, then (a) such provision or part
thereof shall, with respect to such circumstances and in such jurisdiction, be
deemed amended to conform to applicable laws so as to be valid and enforceable
to the fullest possible extent, (b) the invalidity or unenforceability of such
provision or part thereof under such circumstances and in such jurisdiction
shall not affect the validity or enforceability of such provision or part
thereof under any other circumstances or in any other jurisdiction, and (c) the
invalidity or unenforceability of such provision or part thereof shall not
affect the validity or enforceability of the remainder of such provision or the
validity or enforceability of any other provision of this Agreement.

 

(d)                                 Governing Law; Jurisdiction. This Agreement
is made under, and shall be construed and enforced in accordance with, the laws
of the State of Delaware applicable to agreements made and to be performed
solely therein, without giving effect to principles of conflicts of law. In any
action between the parties hereto, whether arising out of this Agreement or
otherwise: (a) each of the parties irrevocably and unconditionally consents and
submits to the jurisdiction and venue of the Chancery or other Courts of the
State of Delaware; (b) if any such action is commenced in a state court, then,
subject to applicable law, no party shall object to the removal of such action
to any federal court located in Delaware; (c) each of the parties irrevocably
waives the right to trial by jury; and (d) each of the parties irrevocably
consents to service of process by first class certified mail, return receipt
requested, postage prepaid, to the address at which such party is to receive
notice in accordance with Section 9(b) hereof.

 

(e)                                  Waiver. No failure of any party to this
Agreement to exercise any power, right, privilege or remedy under this
Agreement, and no delay on the part of any such party in exercising any power,
right, privilege or remedy under this Agreement, shall operate as a waiver of
such power, right, privilege or remedy; and no single or partial exercise of any
such power, right, privilege or remedy shall preclude any other or further
exercise thereof or of any other power, right, privilege or remedy. No party to
this Agreement shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered by such person; and
any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given.

 

11

--------------------------------------------------------------------------------


 

(f)                                    Attorneys’ Fees. If any legal action or
other legal proceeding relating to this Agreement or the enforcement of any
provision of this Agreement is brought against any other party to this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees, costs and disbursements (in addition to any other relief to
which the prevailing party may be entitled).

 

(g)                                 Captions. The captions contained in this
Agreement are for convenience of reference only, shall not be deemed to be a
part of this Agreement and shall not be referred to in connection with the
construction or interpretation of this Agreement.

 

(h)                                 Entire Agreement. This Agreement sets forth
the entire understanding of Parent, Merger Subsidiary and the Stockholder
relating to the subject matter hereof and supersedes all other prior agreements
and understandings between Parent, Merger Subsidiary and the Stockholder
relating to the subject matter hereof.

 

(i)                                     Non-exclusivity. The rights and remedies
of any party to this Agreement are not exclusive of or limited by any other
rights or remedies which such party may have, whether at law, in equity, by
contract or otherwise, all of which shall be cumulative (and not alternative).

 

(j)                                     Amendments. This Agreement may not be
amended, modified, altered or supplemented other than by means of a written
instrument duly executed and delivered on behalf of Parent, Merger Subsidiary
and the Stockholder.

 

(k)                                  Assignment; Binding Effect. Neither this
Agreement nor any of the interests or obligations hereunder may be assigned or
delegated by any party hereto without the prior written consent of the other
parties, and any attempted or purported assignment or delegation of any of such
interests or obligations without such consent shall be void. Subject to the
preceding sentence, this Agreement shall be binding upon each party’s heirs,
estate, executors, personal representatives, successors and assigns, and shall
inure to the benefit of each party and their successors and assigns. Without
limiting any of the restrictions set forth in Section 2 or elsewhere in this
Agreement, this Agreement shall be binding upon any Person to whom any Subject
Securities are Transferred until such time as is provided in clause (m) below.
Nothing in this Agreement is intended to confer on any Person (other than
Parent, Merger Subsidiary, the Stockholder and their successors and assigns) any
rights or remedies of any nature.

 

(l)                                     Expenses. Except as specifically
provided elsewhere in this Agreement, all costs and expenses incurred in
connection with the transactions contemplated by this Agreement shall be paid by
the party incurring such costs and expenses.

 

(m)                               Termination. This Agreement shall
automatically terminate and be of no further force and effect on the Expiration
Date; provided, however, that the obligations of the Stockholder in
Section 3(c), if applicable, will survive for a period of ten months following
the Expiration Date; provided, however, that the termination of this Agreement
shall not relieve any party from any liability for any previous breach of this
Agreement by such party.

 

12

--------------------------------------------------------------------------------


 

(n)                                 Public Announcement. Except as required by
Law, the parties to this Agreement shall consult with the other parties or with
such other parties’ counsel before issuing any press release or otherwise making
any public statements with respect to the transactions contemplated by the
Merger Agreement and this Agreement.

 

(o)                                 Certain Events. In the event of any stock
split, stock dividend, merger, reorganization, recapitalization or other change
in the capital structure of the Company affecting the Company Common Stock or
the acquisition of additional Company Common Stock or other securities or rights
of the Company by the Stockholder, through the exercise of options or otherwise,
the number of Subject Securities shall be adjusted appropriately, and this
Agreement and the obligations hereunder shall attach to any additional Company
Common Stock or other securities or rights of the Company issued to or acquired
by the Stockholder.

 

(p)                                 Stockholder Capacity. No person executing
this Agreement (including, without limitation, such person’s representatives,
designees or affiliates) who is or becomes during the term hereof a director or
officer of the Company makes any agreement or understanding herein or is
obligated hereunder in his capacity as such director or officer.  The
Stockholder executes this Agreement solely in its capacity as the Owner of
Subject Securities (as further set forth on Schedule I hereto), and nothing
herein shall limit or affect any actions taken by the Stockholder (including,
without limitation, such person’s representatives, designees or affiliates) in
that person’s capacity as an officer or director of the Company.

 

(q)                                 Stop Transfer Order; Legend. In furtherance
of this Agreement, concurrently herewith, the Stockholder shall, and hereby does
authorize the Company or its counsel to, notify the Company’s transfer agent
that there is a stop transfer order with respect to all of the Subject
Securities (and that this Agreement places limits on the voting and transfer of
such shares); provided that, the stop transfer order shall not restrict or
prohibit any Transfer of the Subject Securities if such transfer is made
pursuant to the Offer or such Transfer is made at any time following the
Expiration Date.

 

(r)                                    Counterparts. This Agreement may be
executed by the parties in separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall together constitute
one and the same instrument.

 

(s)                                  Construction.

 

(i)                                     For purposes of this Agreement, whenever
the context requires: the singular number shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders; the
feminine gender shall include the masculine and neuter genders; and the neuter
gender shall include masculine and feminine genders.

 

(ii)                                  The parties agree that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement.

 

13

--------------------------------------------------------------------------------


 

(iii)                               As used in this Agreement, the words
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation.”

 

(iv)                              Except as otherwise indicated, all references
in this Agreement to “Sections” and “Exhibits” are intended to refer to Sections
of this Agreement and Exhibits to this Agreement.

 

(t)                                    Certain Agreement. Stockholder agrees
that in connection with an Acquisition Proposal subject to Section 3(c) hereof,
Stockholder will not at a time when the Company is party to an agreement
providing for an Acquisition Proposal or when Stockholder has knowledge that the
Company intends to promptly enter into such an agreement, agree to accept a
lower consideration per share in connection with such Acquisition Proposal than
that paid to other stockholders of the Company if such agreement would result in
Parent receiving less a lesser amount pursuant to Section 3(c).

 

(u)                                 Consent. Stockholder consents to the
execution delivery and performance by WILP and Dimeling Schreiber and Park
Reorganization Fund II, L.P. of the other Stockholder Agreements, including the
transfers of shares contemplated thereby.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, Merger Subsidiary and the Stockholder have caused
this Agreement to be executed as of the date first written above.

 

Forest Oil Corporation

 

 

 

 

 

By:

 

 

 

Name:

Newton W. Wilson III

 

Title:

Senior Vice President, General Counsel

 

 

& Secretary

 

 

 

 

 

TWOCO Acquisition Corp.

 

 

 

 

 

By:

 

 

 

Name:

Newton W. Wilson III

 

Title:

Vice President

 

 

 

 

 

STOCKHOLDER:

 

 

 

Wiser Investment Company, LLC

 

 

 

 

 

By:

 

 

 

 

George K. Hickox, Jr., Member

 

 

 

 

 

 

Address:

1629 Locust St.

 

 

Philadelphia, PA  19103

 

 

15

--------------------------------------------------------------------------------


 

Schedule I

 

Stockholder

 

Company Common
Stock Owned

 

Company Warrants Owned

 

 

 

 

 

 

 

Wiser Investment Company, LLC

 

921,717

 

741,716

 

 

1

--------------------------------------------------------------------------------